943 F.2d 49
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Steven A. SILVERS, Petitioner.
No. 91-8047.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 20, 1991.Decided Sept. 6, 1991.

On Petition for Writ of Mandamus.
Steven A. Silvers, petitioner pro se.
PETITION DENIED.
Before PHILLIPS, MURNAGHAN and SPROUSE, Circuit Judges.
OPINION
PER CURIAM:


1
Steven A. Silvers petitions for a writ of mandamus directing United States District Judge Herbert Maletz to rule on Silvers' motion for return of property confiscated at the time of his 1987 arrest for drugrelated offenses.   The motion was filed on June 21, 1990.   Since then, the United States has filed at least one status report with the court, but has not yet responded to the motion.


2
The delay in this case is not attributable to the district judge.   Instead, the delay is due, at least in part, to the government's failure to file a response in the district court.


3
Because the district court has not unduly delayed, we deny the petition for a writ of mandamus without prejudice to Silvers' right to refile.   As our review of the materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.   Leave to proceed in forma pauperis is granted.


4
PETITION DENIED.